Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	DETAILED ACTION

This communication is in response to: Application filed on May 11th, 2020
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niedereder et al, US PG PUB#2004/0232128 A1 (hereinafter Niedereder) in view of Cole, US PG PUB# 2018/017830 A1 (hereinafter Cole).
As for independent claim 1:
Niedereder shows a welding power source, comprising:
power conversion circuitry configured to receive input power from an input power source, convert the input power to output power, and provide the output power to one or more welding devices (0048, 0050, 0059 Niedereder shows power conversion circuity and output power to welding devices); 
control circuitry in electrical communication with the power conversion circuitry, the control circuitry configured to control the conversion of the power conversion circuitry (0003, 0050-0051, 0062see control circuitry); 
a universal serial bus (USB) hub configured to connect with a USB port of a computing device, the USB hub being in electrical communication with the control circuitry such that the computing device (0057, see USB terminal and communication)
While Niedereder shows a welding power source, Niedereder does not specifically show
the control circuitry are enabled to coordinate control of the power conversion circuitry when the USB port of the computing device is connected with the USB hub. However in the same field of endeavor, Cole teaches the control circuitry are enabled to coordinate control of the power conversion circuitry when the USB port of the computing device is connected with the USB hub in 0078 and 0082. Both Niedereder and Cole teach a welding system. Accordingly it would have been obvious to a skilled artisan at the time of the invention was made to modify the method of Niedereder to incorporate the teaching of Cole, thus allow communication to USB connected hub and port (Cole, 0082).
As for dependent claim 2:
Niedereder – Cole suggests the welding power source of claim 1, further comprising a USB to RS485 converter, wherein the USB hub is in electrical communication with the control circuitry through the USB to RS485 converter (Cole, see serial bus communication component in 0082).As for dependent claim 3:Niedereder – Cole suggests the welding power source of claim 1, further comprising a computer power supply configured to couple to the computing device (see power source Cole, 0007 and Niedereder 0048).As for dependent claim 4:Niedereder – Cole suggests the welding power source of claim 3, wherein the computer power supply is configured to receive the input power from the input power source and modify the input power to generate a computer power output device (see power source Cole, 0007 and Niedereder 0048).As for dependent claim 5:Niedereder – Cole suggests the welding power source of claim 4, further comprising a power switch positioned in series between the input power source and the power conversion circuitry such that the input power to the power conversion circuitry may be switched on or off by the power switch (see power source Cole, 0007; Niedereder 0048 and control system 0050).As for dependent claim 6:Niedereder – Cole suggests the welding power source of claim 5, wherein the computer power supply is positioned in parallel with the power switch such that the computer power supply may continue to receive the input power when the power switch is in the off setting  (see power source Cole, 0007, 0076; Niedereder 0048 and control system 0050).As for dependent claim 7:Niedereder – Cole suggests the welding power source of claim 6, wherein the computer power supply comprises an alternating current (AC) to direct current (DC) power supply (Cole, 0076).As for independent claim 8:Claim 8 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.As for dependent claims 9-12:Claims 9-12 contain substantial subject matter as claimed in claims 2, 4, 5, 6 and are respectfully rejected along the same rationale.
As for dependent claim 13:Niedereder – Cole suggests the welding system of claim 8, further comprising the computing device, the computing device comprising memory circuitry comprising a plurality of stored customizations (Niedereder, see customized in 0073 and Cole 0112 and 0115).As for dependent claim 14:Niedereder – Cole suggests the welding system of claim 13, wherein the computing device further comprises a user interface configured to receive an input corresponding to a stored user customization, the memory circuitry configured to retrieve the stored user customization from the plurality of stored customizations in response to the input, wherein the stored user customization comprises a customized control interface or customized power source settings (Niedereder, see customized in 0073 and Cole 0112 and 0115).As for independent claim 15:Niedereder shows a retrofit kit for a welding power source, comprising: 
a USB hub configured to electrically connect to a USB port of a computing device (0009 and 0057, see USB hub); 
a computer power supply configured to electrically connect with the computing device, the computing power supply further configured to electrically connect with an input power source of the welding power source at a location upstream from, or in parallel with, a power switch of the welding power source (0048, 0075, 0059, see power supply and computing device).
While Niedereder shows a welding power source, Niedereder does not specifically show a USB to RS485 converter configured to electrically connect to the USB hub and control circuitry of a welding power source. However in the same field of endeavor, Cole teaches a USB to RS485 converter configured to electrically connect to the USB hub and control circuitry of a welding power source in 0082. Both Niedereder and Cole teach a welding system. Accordingly it would have been obvious to a skilled artisan at the time of the invention was made to modify the method of Niedereder to incorporate the teaching of Cole, thus allow communication to USB connected hub and port including serial bus (Cole, 0082).
As for dependent claim 16:Niedereder – Cole suggests the retrofit kit of claim 15, further comprising a dock configured to secure the computing device to a housing of the welding power source (Cole, 0093).As for dependent claim 17:Niedereder – Cole suggests the retrofit kit of claim 16, wherein the dock comprises a bracket configured to be coupled to a top surface of a housing of the welding power source, or a mounting device configured to be coupled to a side surface of the housing (see housing and dock in 0093, Figure 9).As for dependent claim 18:Niedereder – Cole suggests the retrofit kit of claim 15, further comprising a wireless remote receiver (see Niedereder wireless receiver in 0005).As for dependent claim 19:Niedereder – Cole suggests the retrofit kit of claim 15, wherein the computer power supply is configured to receive the input power from the input power source and modify the input power to generate a computer power output (Cole, 0007, 0008, 0064).As for dependent claim 20:Niedereder – Cole suggests the retrofit kit of claim 15, wherein the computer power supply comprises an alternating current (AC) to direct current (DC) power supply (Cole, 0076).

	
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175